Opinion by
Judge Lindsay :
There was no service of process on Susan W. Zeigler upon the cross-petitions of either George N. Brown and James M. Rice, or George N. Brown and C. Cecil, assignees of Hodges, or Over-ton Price. Yet a general judgment subjecting Mrs. Zeigler's estate to1 the payment of their claims as well as that of appellee Means was rendered.
According to the provisions of Section 125, Civil Code, none of these parties were entitled to judgment on their cross-petitions until the defendants therein has been first summoned, either actually or constructively.
The judgment must be reversed as to all the plaintiffs on cross-petitions. No appeal is prosecuted from the judgment in favor of Means. It should not, however, be enforced until the claims of said plaintiffs shall have been finally disposed of, or until reasonable time has been given them to prepare their cross-actions for trial.
The cause is remanded for further proceedings consistent herewith.